Citation Nr: 1110744	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, and schizoaffective disorder.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of left knee strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to May 1982 and January 1991 to May 1991, as well as periods of active duty for training from June 1987 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2005, the RO denied entitlement to an evaluation in excess of 10 percent for residuals of left knee strain.  The RO denied service connection for PTSD in May 2008.

In September 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that in light of the fact that a claimant generally is not competent to provide a medical diagnosis, a claim for benefits based upon a specific psychiatric diagnosis, such as PTSD, constituted a claim for benefits based on a general mental health disability when the evidence submitted and developed during the processing of the claim showed that the Veteran had other psychiatric disabilities.  The record reflects the Veteran has been diagnosed with multiple psychiatric disabilities.  Therefore, the issue has been modified as reflected on the first page of this decision.

The Board previously remanded this case for additional development in November 2009, specifically so that the Veteran could be given the opportunity to submit additional evidence, a VA examination addressing the etiology of the Veteran's claimed psychiatric disorder could be provided, attempts could be made to verify his claimed in-service stressors in Belize, and a VA examination addressing the current severity of his service connected left knee disorder could be provided.  A letter was sent to the Veteran asking him to sign the proper release form for VA to obtain his private treatment records.  VA examinations addressing the psychiatric disability and the left knee disability also were provided in August 2010.  After the case was returned to the Board, the Veteran's wife submitted a written statement signed by the Veteran on a VA-Form 9 that was received by the RO (AMC) on January 8, 2011, and the Board on February 23, 2011.  The Veteran's wife contested the validity of the psychiatric examination and also requested another Travel Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As additional evidence has been added to the record since the previous Travel Board hearing in September 2009, and the Veteran has signed a statement requesting another hearing, good cause has been shown for the Veteran to be scheduled for another Travel Board hearing, pursuant to 38 C.F.R. §§ 20.700, 20.1304(b). (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available Travel Board hearing at the RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


